Citation Nr: 1022272	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-03 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a claimed neck 
condition, to include as secondary to the service-connected 
left shoulder, status-post Putti-Platt procedure with 
degenerative arthritis.



REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn


INTRODUCTION

The Veteran had active military service from November 1971 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions in March 2005 and 
March 2007.

The Veteran testified before a Decision Review Officer (DRO) 
in August 2006 and October 2007.

The Board remanded the case to the RO in March 2009 for 
further development.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


REMAND

The Veteran asserts that he has a current neck disorder 
secondary to his service-connected left shoulder, status post 
Putti-Platt procedure with degenerative arthritis.

In March 2009, the Board remanded the issue to the RO for 
further development.  The actions requested by the Board 
included, in part, obtaining pertinent VA treatment records 
and the scheduling of a VA examination.  

Although the Veteran was notified of a scheduled VA 
examination, he apparently failed to report for the 
examination scheduled in September 2009.  

However, it appears that the Veteran is homeless and 
experiencing difficulty in receiving mail.  

On remand, in order to afford the Veteran every 
consideration, the RO should make another attempt to schedule 
the Veteran for a VA examination at the current address of 
record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that the Veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159. All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken. 

3.  The Veteran should be scheduled for 
VA examination to ascertain the nature 
and likely etiology of the claimed neck 
condition.  The entire claims file must 
be made available to the examiner, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran has current neck disability that 
is at least as likely as not caused or 
aggravated by the service-connected left 
shoulder, status post Putti-Platt 
procedure with degenerative arthritis.

It should be discussed if any diagnosed 
neck disability is due to the Veteran's 
service-connected left shoulder, status 
post Putti-Platt procedure with 
degenerative arthritis or due to the 
post- service accident.

The VA examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue of entitlement to service 
connection for a neck condition should be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


